         Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 1 of 18



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                             ENTERED
                                                                                             09/25/2019
IN RE:                                          §
EXCO RESOURCES, INC., et al                     §       CASE NO: 18-30155
       Debtors                                  §
                                                §       CHAPTER 11
                                                §
BRUCE E. MR. LEONARD, JR., et al                §
     Plaintiffs                                 §
                                                §
VS.                                             §       ADVERSARY NO. 18-03105
                                                §
EXCO OPERATING COMPANY, LP                      §
     Defendant                                  §

                                  MEMORANDUM OPINION

         Bruce E. Leonard, Jr. and Rancho Los Encino Viejos, LLC filed a state court suit against

EXCO Operating Company, LP, on November 11, 2017. (ECF No. 1 at 2). Mr. Leonard’s

complaint alleges that EXCO breached the terms of an Oil, Gas, and Mineral Lease, which was

executed between the parties in 2010. (ECF No. 1-1 at 3). Mr. Leonard argues that EXCO failed

to comply with his contractual right of first refusal under the Lease and seeks specific

performance or monetary damages as a remedy for this purported breach of contract. (ECF No.

1-1 at 5–6). Mr. Leonard’s state court suit was removed to this Court on April 18, 2018, after

EXCO filed its chapter 11 bankruptcy case. (See ECF No. 1).

         On May 31, 2019, EXCO filed a motion for summary judgment, asserting that Mr.

Leonard’s breach of contract claim fails under Texas law because Mr. Leonard improperly

exercised his right of first refusal. (See ECF No. 35). Mr. Leonard responds that although he

failed to strictly adhere to the terms of the right of first refusal, EXCO’s own acts excuse this

failure under waiver, ratification, or estoppel. (See ECF No. 37 at 5–13).

         For the reasons set forth below, EXCO’s motion for summary judgment is granted.



1 / 18
         Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 2 of 18



                                           Background

         Bruce E. Leonard, Jr. and Rancho Los Viejos, LLC own land located in Dimmit County,

Texas. (See ECF No. 1-1 at 2). On March 30, 2010, Mr. Leonard executed an Oil, Gas, and

Mineral Lease covering 200 acres with Joint Resources Company. (ECF No. 1-1 at 2). Shortly

after signing the Lease, Joint Resources Company assigned its interest to Chesapeake

Exploration, LLC. (ECF No. 1-1 at 2). In 2012, Chesapeake pooled the Lease with a larger tract

of land and drilled a producing well named “Silva Unit Dim 1H” (the “Silva Well”) on the

pooled land. (ECF No. 1-1 at 3). EXCO obtained Chesapeake’s interest in the Lease in 2013

and remains the current lessee. (ECF No. 1-1 at 3).

         This dispute focuses on Section 17 of the Lease, which grants Mr. Leonard a right of first

refusal. (ECF No. 37 at 2). Under this provision, EXCO is obligated to notify Mr. Leonard if it

desires to sell any well and has received an offer to purchase “any well and / or well related

equipment.” (ECF No. 35 at 3). This notice then triggers a ten-day option period, during which

Mr. Leonard may match the offer. (ECF No. 35 at 3). However, to exercise this option, Mr.

Leonard must deliver his acceptance to EXCO via certified mail. (ECF No. 35 at 3). Section 17

is reproduced below:




(ECF No. 35 at 3).




2 / 18
         Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 3 of 18



         In 2017, EXCO began negotiations with VOG Palo Verde, LP to sell several of its oil and

gas assets, including the Silva Well. (ECF No. 35 at 3). In accordance with the right of first

refusal, on April 28, 2017, EXCO notified Mr. Leonard via e-mail and certified mail that it had

entered into a Purchase and Sale Agreement (“PSA”) to sell the Silva Well for $162,477.00 to

VOG Palo Verde. (ECF No. 37 at 2). EXCO’s notice advised Mr. Leonard of his rights under

the right of first refusal and included a form for Mr. Leonard to indicate his decision and return

to EXCO “via certified mail/return receipt requested.” (ECF No. 35 at 63).

         On May 8, 2017, Mr. Leonard’s counsel replied to EXCO via e-mail:

         Attached please find the Preferential Right to Purchase Election executed by Mr.
         Brymer on behalf of [Mr. Leonard] exercising his right of first refusal to purchase
         all of EXCO’s right title and interest in the Silva Unit DIM 1H for $162,477, with
         an effective date of January 1, 2017. We now have fifteen days to close the
         transaction. Please advise how you would like to receive the funds. Also please
         forward the proposed assignment.

(ECF No. 35 at 69). The parties do not dispute that Mr. Leonard failed to send this election via

certified mail as required under Section 17 of the Lease. (ECF Nos. 35 at 4; 37 at 2).

         Despite not receiving Mr. Leonard’s election via certified mail, EXCO’s General Counsel

acknowledged receipt of Mr. Leonard’s e-mail, and replied that she would “revert shortly.”

(ECF No. 37-1 at 3). After multiple communications between the parties, EXCO sent Mr.

Leonard an assignment and bill of sale on May 26, 2017, and the parties anticipated closing the

sale of the Silva Well with Mr. Leonard. (ECF No. 37 at 3). EXCO expected to execute the sale

of the Silva Well concurrently with the sale of other oil and gas assets to VOG Palo Verde on

June 1, 2017. (ECF No. 37 at 3).

         As June 1, 2017 approached, EXCO advised Mr. Leonard that the closing date was

pushed back to June 15, 2017.        (ECF No. 37 at 3).       The parties continued to exchange

information in anticipation of closing such as Mr. Leonard’s designated operator, tax protest



3 / 18
         Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 4 of 18



information, and a possible extension of the closing date. (ECF No. 37 at 3–4). However, the

sale of assets between EXCO and VOG Palo Verde fell apart and EXCO advised Mr. Leonard

that it refused to assign its interest in the Silva Well to him. (ECF No. 37 at 4). Mr. Leonard

demanded that EXCO comply with his election under the right of first refusal, but EXCO

refused. (ECF No. 37 at 4).

         Mr. Leonard filed suit against EXCO in state court, alleging breach of contract and

seeking specific performance for the sale of the Silva Well for $162,477.00 or monetary

damages. (ECF No. 35 at 4). After EXCO filed its chapter 11 bankruptcy petition on January

15, 2018, this suit was removed to the U.S. Bankruptcy Court for the Western District of Texas,

and then transferred to this Court on May 8, 2018. (ECF No. 35 at 5).

         EXCO now seeks summary judgment in this dispute, arguing that Mr. Leonard’s failure

to strictly comply with the contractual terms in the Lease negates his breach of contract claim.

(ECF No. 35 at 5). Specifically, Mr. Leonard’s use of e-mail to exercise his right of first refusal

did not comply with Section 17 of the Lease, which requires that he make his election via

certified mail. (ECF No. 35 at 8). As a result, EXCO argues that Mr. Leonard’s breach of

contract claim fails as a matter of law because no contract for the sale of the Silva Well was

formed between the parties under the right of first refusal. (ECF No. 35 at 8–9). In his response,

Mr. Leonard concedes that he sent notice of his election to EXCO via e-mail. (ECF No. 37 at 3).

However, he argues that strict compliance with the Lease’s contractual terms is excused through

waiver, ratification, or estoppel in light of EXCO’s actions. (ECF No. 37 at 5–13).

         The Court held a hearing on EXCO’s motion for summary judgment on July 31, 2019,

and took the matter under advisement at the conclusion of the hearing.




4 / 18
          Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 5 of 18



                                           Jurisdiction

         The District Court has jurisdiction over this proceeding under 28 U.S.C. § 1334(a). This

is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), and (O).               Pursuant to 28

U.S.C. § 157(a), this proceeding has been referred to the Bankruptcy Court by General Order

2012-6.

                                      Summary Judgment

         “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). FED. R. BANK. P. 7056 incorporates FED. R. CIV. P. 56 in adversary

proceedings. A party seeking summary judgment must demonstrate the absence of a genuine

dispute of material fact by establishing the absence of evidence supporting an essential element

of the non-movant’s case. Sossamon v. Lone Star State of Tex., 560 F.3d 316, 326 (5th Cir.

2009). A genuine dispute of material fact is one that could affect the outcome of the action or

allow a reasonable fact finder to find in favor of the non-moving party. Gorman v. Verizon

Wireless Tex., L.L.C., 753 F.3d 165, 170 (5th Cir. 2014) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)).

         In cases involving the interpretation of a contract, summary judgment is only appropriate

where the language of the contract is unambiguous. See Nowak v. Ironworkers Local 6 Pension

Fund, 81 F.3d 1182, 1192 (2d Cir. 1996); Cooper Indus., LLC v. Precision Castparts Corp.,

2016 WL 4939565, at *6 (S.D. Tex. Sept. 14, 2016).

         A court views the facts and evidence in the light most favorable to the non-moving party

at all times. Ben-Levi v. Brown, 136 S. Ct. 930 (2016). Nevertheless, the Court is not obligated

to search the record for the non-moving party’s evidence. Keen v. Miller Envtl. Grp., Inc., 702




5 / 18
         Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 6 of 18



F.3d 239, 249 (5th Cir. 2012). “Summary judgment may not be thwarted by conclusional

allegations, unsupported assertions, or presentation of only a scintilla of evidence.” Hemphill v.

State Farm Mut. Auto. Ins. Co., 805 F.3d 535, 538 (5th Cir. 2015), cert. denied,

136 S. Ct. 1715 (2016).

         A party asserting that a fact cannot be or is genuinely disputed must support that assertion

by citing to particular parts of materials in the record, showing that the materials cited do not

establish the absence or presence of a genuine dispute, or showing that an adverse party cannot

produce admissible evidence to support that fact. FED. R. CIV. P. 56(c)(1). The Court need

consider only the cited materials, but it may consider other materials in the record. FED. R. CIV.

P. 56(c)(3). The Court should not weigh the evidence. Wheat v. Fla. Par. Juvenile Justice

Comm’n, 811 F.3d 702, 713 (5th Cir. 2016). A credibility determination may not be part of the

summary judgment analysis. E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014).

However, a party may object that the material cited to support or dispute a fact cannot be

presented in a form that would be admissible in evidence. FED. R. CIV. P. 56(c)(2). Moreover,

the Court is not bound to search the record for the non-moving party’s evidence of material

issues. Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014).

         “The moving party bears the initial responsibility of informing the district court of the

basis for its motion, and identifying those portions of the record which it believes demonstrate

the absence of a genuine issue of material fact.” Nola Spice Designs, LLC v. Haydel Enterprises,

Inc., 783 F.3d 527, 536 (5th Cir. 2015). The evidentiary support needed to meet the initial

summary judgment burden depends on whether the movant bears the ultimate burden of proof at

trial.




6 / 18
         Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 7 of 18



         If the movant bears the burden of proof on an issue, a successful motion must present

evidence entitling the movant to judgment at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 326

(1986). Upon an adequate showing, the burden shifts to the non-moving party to establish a

genuine dispute of material fact. FED. R. CIV. P. 56(c)(1); Celotex, 477 U.S. at 322–24. The

non-moving party must cite to specific evidence demonstrating a genuine dispute. FED. R. CIV.

P. 56(c)(1); Celotex, 477 U.S. at 324. The non-moving party must also “articulate the manner in

which that evidence supports that party’s claim.” Duffie v. United States, 600 F.3d 362, 371 (5th

Cir. 2010). Even if the movant meets its initial burden, the motion should be granted only if the

non-movant cannot show a genuine dispute of material fact.

                                              Analysis

         EXCO asserts that Mr. Leonard’s faulty exercise of his right of first refusal entitles it to

summary judgment.       In response, Mr. Leonard argues that EXCO’s conduct following the

defective acceptance obligated EXCO to complete the sale to Mr. Leonard. Mr. Leonard relies

on various equitable remedies in support of his position. As discussed below, Texas law is clear

that Mr. Leonard’s defective exercise of his right of first refusal operated as a rejection of

EXCO’s offer to sell. As such, the parties did not form a contract for the sale of the Silva Well.

For that reason, Mr. Leonard’s equitable arguments which rely on the existence of a contract fail

as a matter of law.      His quasi-contractual and estoppel arguments fail because he cannot

demonstrate that EXCO’s failure to sell caused him unconscionable harm.

                               Right of First Refusal Under the Lease

         EXCO argues that Mr. Leonard’s attempted exercise of his right of first refusal was

invalid because he transmitted his acceptance through e-mail rather than certified mail as

required by Section 17 of the Lease. (ECF No. 35 at 8).




7 / 18
         Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 8 of 18



         A right of first refusal grants an option holder a finite time period to accept an offer.

Holland v. Fleming, 728 S.W.2d 820, 822-23 (Tex. App.—Houston [1st Dist.] 1987). During

this time, the offering party is bound to hold the offer open for the option holder. Id. at 823. The

option holder’s acceptance must be “unqualified, unambiguous, and in strict compliance with the

terms of the agreement.” Comeaux v. Suderman, 93 S.W.3d 215, 220 (Tex. App.—Houston

[14th Dist.] 2002) (citing Crown Constr. Co., Inc. v. Huddleston, 961 S.W.2d 552, 558 (Tex.

App.—San Antonio 1997)). “Accordingly, a failure to exercise an option according to its terms,

including untimely or defective acceptance, is simply ineffectual, and legally amounts to nothing

more than a rejection.” Huddleston, 961 S.W.2d at 558.

         Section 17 of the Lease states that if EXCO receives “a bona fide written offer to

purchase said well and / or equipment” then EXCO shall provide Mr. Leonard the offer in

writing through certified mail. (ECF No. 35 at 3). The Lease then allowed Mr. Leonard “ten

(10) days from the receipt of such offer, to accept or reject the offer in writing by certified mail.”

(ECF No. 35 at 3) (emphasis added). EXCO sent Mr. Leonard notice of its offer from VOG Palo

Verde via certified mail and e-mail on April 28, 2017. (ECF No. 33 at 63). Mr. Leonard was

advised that his acceptance or rejection of the offer should be returned within ten days “via

certified mail/return receipt requested.” (ECF No. 33 at 63). Mr. Leonard’s counsel replied on

May 8, 2017, and stated that he was “exercising his right of first refusal to purchase all of

EXCO’s right title and interest in the [Silva Well] . . . .” (ECF No. 33 at 69).

         Although this response was sent within the window of time allotted in Section 17 of the

Lease, it was sent through e-mail rather than certified mail. (ECF No. 33 at 69). Thus, Mr.

Leonard failed to comply with the Lease’s requirement that an election be made “in writing by

certified mail.” (ECF No. 35 at 3). EXCO provided the e-mail from Mr. Leonard’s counsel to




8 / 18
          Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 9 of 18



support its claim. (ECF No. 33 at 69). Mr. Leonard provided no evidence to suggest an issue of

fact, nor does he dispute that he failed to comply with the certified mail requirement of Section

17. (See ECF No. 37). Accordingly, Mr. Leonard’s attempted exercise of his right of first

refusal was defective under the plain terms of the Lease, rendering it a rejection under Texas law.

Huddleston, 961 S.W.2d at 558.

                                Mr. Leonard’s Equitable Arguments

          Rather than dispute his compliance with the plain language of the Lease, Mr. Leonard’s

response focuses on the equitable factors that allegedly excuse his failure to comply with Section

17.      (ECF No. 37 at 5–13).     Mr. Leonard’s argument focuses on case law that excuses

compliance with terms of an option, EXCO’s alleged waiver and ratification demonstrated by its

course of conduct, and quasi estoppel. (ECF No. 37 at 5–13).

          At the outset, it is important to recognize that Mr. Leonard’s reliance on equitable

remedies is due to his failure to form a binding contract with EXCO. A right of first refusal

“matures into an enforceable option” after a decision to sell is made. Holland, 728 S.W.2d at

822–23. However, this option cannot become an enforceable contract without acceptance by the

right holder. Comeaux, 93 S.W.3d at 220 (citing White v. Miller, 518 S.W.2d 383, 385 (Tex.

Civ. App.—Tyler 1974)). As discussed above, Section 17 of the Lease required that acceptance

of the option occur in writing through certified mail within ten days. Mr. Leonard failed to

comply with this requirement. As a result, no contract formed, and the parties reverted to their

status quo under the Lease after the option period expired.

                                       Excused Compliance

          Mr. Leonard argues that the facts of this case mirror case law in Jones v. Gibbs, 130

S.W.2d 265, 271 (Tex. 1939), which excuses strict compliance with the terms of an option




9 / 18
          Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 10 of 18



contract when three factors are met: (i) slight delay, (ii) insignificant loss to the offeror, and (iii)

the offeree would suffer unconscionable hardship if relief is denied. (ECF No. 37 at 7). All

three factors must be satisfied before a court may excuse strict compliance. See id. EXCO

responds that Jones dealt with a lease renewal option, and case law which excuses compliance

with a right of first refusal is distinguishable. (ECF No. 38 at 7). Even if the Jones test applies

to this dispute, Mr. Leonard cannot satisfy the Jones factors.

                                             Slight Delay

          The first factor courts consider in determining whether to excuse strict compliance with

the terms of an option is the length of the delay. Jones, 130 S.W.2d at 271; Valley Educ. Found.,

Inc. v. ElderCare Properties Ltd. (In re ElderCare Properties Ltd.), 568 F.3d 506, 522 (5th Cir.

2009).

          EXCO alleges that the delay in this case was not slight because Mr. Leonard has yet to

comply with the terms of the right of first refusal and failed to provide a plausible explanation

for this failure. (ECF No. 38 at 10–11). However, EXCO’s argument fails to acknowledge the

purpose of the Jones test, which is to excuse the “failure of the optionee to comply strictly with

the terms or conditions of the option” in recognition of the fact that the rule of strict compliance

“is not an absolutely inflexible one.” Jones, 130 S.W.2d at 272. Although rare, cases applying

the Jones test have excused a thirty-day lapse of an option period when other factors tip the

equitable balance in favor of excusing strict compliance. In re ElderCare Properties Ltd., 568

F.3d at 522 (thirty day delay considered slight following ten year original lease term).

          Conversely, in this case, Mr. Leonard’s purported acceptance was both timely and

unequivocal. This was demonstrated through EXCO’s response and subsequent negotiations

with Mr. Leonard in anticipation of a sale. (ECF No. 37-1 at 23–32). However, Mr. Leonard’s




10 / 18
          Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 11 of 18



e-mail was not effective under Section 17 of the Lease because it was not sent via certified mail.

In this case it is the form of the acceptance rather than the delay, which forced Mr. Leonard to

seek equitable relief for his failure. Accordingly, Mr. Leonard has carried his burden regarding

the factor of slight delay.

                                    Insignificant Loss to the Lessor

          The second factor examines the harm that would occur to the opposing party if equity

justifies excusing strict compliance with an option. In re ElderCare Properties Ltd., 568 F.3d at

522. Mr. Leonard alleges that this element is satisfied because EXCO demonstrated its intent to

proceed with the sale of the Silva Well and he is willing to pay the agreed price for the well.

(ECF No. 37 at 7).

          Despite Mr. Leonard’s assertions, this factor is largely neutral with respect to whether his

faulty acceptance might harm EXCO. Although a right of first refusal operates similar to an

option contract, it does not “give the lessee the power to compel an unwilling owner to sell.”

Comeaux, 93 S.W.3d at 219 (citing Riley v. Chapman Homes (Texas), Inc., 808 S.W.2d 184, 187

(Tex. App.—Houston [14th Dist] 1991)). EXCO’s decision to sell the Silva Well was part of a

larger sale of assets it anticipated selling to VOG Palo Verde. (ECF No. 37 at 4). Mr. Leonard’s

opportunity to purchase the Silva Well arose from his contractual rights and was triggered by this

larger sale. (ECF No. 37 at 2). When the larger deal between EXCO and VOG Palo Verde was

terminated, EXCO also ended Mr. Leonard’s opportunity to purchase the Silva Well. (ECF No.

37 at 4). Neither EXCO nor Mr. Leonard quantified the harm that EXCO would experience if

the sale occurred. (See ECF No. 38). EXCO’s decision to terminate the sale of the Silva Well

after the transaction with VOG Palo Verde fell through demonstrates its unwillingness to sell.

This combined with the fact that EXCO cannot be compelled to sell under a right of first refusal




11 / 18
          Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 12 of 18



under Texas law suggests that EXCO would suffer some harm if forced to sell. Comeaux, 93

S.W.3d at 219. However, even if EXCO would suffer no harm from a forced sale, Mr. Leonard

cannot satisfy the final prong of the Jones test.

                                      Unconscionable Hardship

          The final factor under Jones asks whether the failure to grant relief “would result in such

hardship . . . as to make it unconscionable to enforce literally the condition precedent of the

lease.” 130 S.W.2d at 272; In re ElderCare Properties Ltd., 568 F.3d at 523. Mr. Leonard

cannot point to any unconscionable hardship in this case.

          In ElderCare Properties, the Fifth Circuit found unconscionable hardship and allowed

equitable intervention in the context of assumption of a lease. 568 F.3d at 523. A nursing home

Operator filed bankruptcy and sought to assume the lease for its facility under 11 U.S.C. § 365.

Id. at 511. The facility lease contained an option to extend the lease for an additional five years

but required that the Operator provide written notice thirty days prior to the lease expiring. Id. at

510. The facility Owner argued that assumption of the lease was impossible because the lease

terminated after the Operator failed to comply with the contractual terms of the option period.

Id. at 513. The Fifth Circuit allowed equitable relief based on the hardship to the Operator. Id.

at 523. The foundation of the Operator’s chapter 11 plan of reorganization was the assumption

of the lease, which was its most significant asset and vital for the continuation of the business.

Id. Further, the Operator invested $300,000.00 in fees to demonstrate that the lease was not

terminated, and the Owner acknowledge the assumption of the lease during mediation. Id.

These considerations favored finding unconscionable hardship. Id. at 523–24.

          Mr. Leonard argues that similar unconscionable hardship occurred in this case because

the defect in acceptance was a technicality and he has incurred “significant attorney’s fees




12 / 18
          Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 13 of 18



relying on [EXCO’s] acceptance of the exercise of the [right of first refusal] . . . .” (ECF No. 37

at 8). Despite Mr. Leonard’s attempt to demonstrate that his hardship is unconscionable, this

case is wholly distinguishable from ElderCare Properties. In ElderCare Properties, the Fifth

Circuit stated that assumption provided “‘the only basis’ upon which [the Operator] ‘can

continue as a viable business.’” 568 F.3d at 523. Here, Mr. Leonard provided no evidence of

similar harm. EXCO engaged in discussions with Mr. Leonard and both parties invested time

and money in anticipation of closing the Silva Well sale. However, when EXCO ended the

transaction, the parties returned to their status quo before the sale offer. The Lease remains in

effect and Mr. Leonard retains his right of first refusal should EXCO decide to sell the well again

in the future. Importantly, Mr. Leonard’s loss in this case—the right to purchase the Silva Well

for $162,477.00—is the upside of buying a producing well in a depressed market compared to

the price it would cost today. Although this is a tangible loss, it fails to rise to the level of

unconscionable harm which threatened the Operator’s business in ElderCare Properties.

          Accordingly, Mr. Leonard cannot show that equitable relief is necessary to avoid an

unconscionable hardship. For that reason, Texas law does not excuse Mr. Leonard’s defective

acceptance, and equitable relief is inappropriate in this case. In context, EXCO’s sole reason for

selling the Silva Well was to engage in a much larger transaction. (ECF No. 37 at 4). That

transaction failed to close. (ECF No. 37 at 4). The parties should be restored to the status quo

ante so that EXCO will have the wells available for a future sale, and Mr. Leonard will retain his

option if such a sale materializes.

                                              Waiver

          Mr. Leonard also argues that EXCO’s response to his e-mail, which elected to pursue his

option under the Lease, along with subsequent communications in anticipation of closing the




13 / 18
          Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 14 of 18



Silva Well’s sale, raise an issue of fact regarding waiver. (ECF No. 37 at 9–11). EXCO

responds that waiver is inapplicable in this case because no valid contract was formed under the

option and that EXCO never disclaimed its right to an election delivered by certified mail under

Section 17 of the Lease. (ECF No. 38 at 12–15).

          Under Texas law, waiver is an affirmative defense, which may be asserted if a party

intentionally “relinquishes a known right or engages in conduct inconsistent with claiming that

right.” Sun Expl. & Prod. Co. v. Benton, 728 S.W.2d 35, 37 (Tex. 1987). Waiver may occur

through express renunciation, silence, or inaction “for so long a period as to show an intention to

yield the known right.” Tenneco, Inc. v. Enter. Products Co., 925 S.W.2d 640, 643 (Tex. 1996)

(internal citations omitted).

          Mr. Leonard purports that the waived right in this dispute was EXCO’s right to have its

election delivered via certified mail. (ECF No. 37 at 10). However, the contractual right

provided by Section 17 of the Lease was the right of first refusal, which belonged to Mr. Leonard

rather than EXCO. After EXCO notified Mr. Leonard of its intended sale of the Silva Well, the

Lease granted Mr. Leonard ten days to “accept or reject the offer in writing by certified mail.”

(ECF No. 35 at 3). Mr. Leonard rejected this right of first refusal after he failed to strictly

comply with Section 17 of the Lease. Huddleston, 961 S.W.2d at 558. Accordingly, waiver

could not occur in this context because the right of first refusal was solely vested in Mr. Leonard

rather than EXCO. See Voss Rd. Exxon, LLC v. Vlahakos, No. 01-10-00164-CV, 2011 WL

2623989, at *5 (Tex. App.—Houston [1st Dist.] Jun. 30, 2011) (not designated for publication).

                                            Ratification

          Alternatively, Mr. Leonard claims that EXCO’s conduct in response to his e-mail ratified

his right of first refusal under the Lease and demonstrated a meeting of the minds “to complete




14 / 18
          Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 15 of 18



and close a sale of the Silva Well . . . .” (ECF No. 37 at 12). EXCO responds that ratification

did not occur because it never performed under the Lease and did not proceed with the sale of the

Silva Well. (ECF No. 38 at 15–16).

          A contract is ratified when “a party recognizes the validity of a contract by acting under

it, performing under it or affirmatively acknowledging it.” Zieben v. Platt, 786 S.W.2d 797, 802

(Tex. App.—Houston [14th Dist.] 1990).              Ratification is defined as “the adoption or

confirmation by a person, with knowledge of all material facts, of a prior act which did not

legally bind that person and which that person had the right to repudiate.” Facciolla v. Linbeck

Constr. Corp., 968 S.W.2d 435, 440 (Tex. App.—Texarkana 1998). Ratification occurs when a

party commits itself to an otherwise voidable or unenforceable contract. Wamsley v. Champlin

Refining & Chemicals, Inc., 11 F.3d 534, 538 (5th Cir. 1993) (“To have ratification, there must

be an antecedent contract that was previously voidable, but not avoided.”); e.g., R&L Investment

Property, LLC v. Hamm, 715 F.3d 145, 149-52 (5th Cir. 2013) (discussing buyer’s ratification of

land sale contract induced by fraud); Land Title Co. of Dallas, Inc. v. F.M. Stigler, Inc., 609

S.W.2d 754, 756-57 (Tex. 1980) (discussing principal’s ratification of unauthorized contract

entered by agent). “Any act inconsistent with an intent to avoid a contract has the effect of

ratifying the contract.” Mo. Pac. R.R. Co. v. Lely Dev. Corp., 86 S.W.3d 787, 792 (Tex. App.—

Austin 2002) (internal citations omitted). Once ratified, a party may not disclaim its ratification

and seek to avoid the contract. Id. Ratification is a question of law “if the evidence is not

controverted or is incontrovertible.” Id. at 793.

          Mr. Leonard’s ratification argument fails as a matter of law because there was no

agreement or contract for EXCO to ratify. As discussed, Mr. Leonard’s defective acceptance

operated as a rejection EXCO’s offer to sell the Silva Well. The parties never formed a contract.




15 / 18
          Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 16 of 18



As a result, there was no antecedent agreement for EXCO to ratify. See Wamsley, 11 F.3d at

149.

          Mr. Leonard provided multiple e-mails exchanged with EXCO between May and

September 2017. (See ECF No. 37-1 at 22–72). The e-mails include a prepared Assignment and

Bill of Sale, revisions of documents, extensions of the closing date, identification of a well

operator, and tax protests. (ECF No. 37-1 at 22–72). While these documents reflect EXCO’s

initial intent to proceed with the sale, they do not constitute a ratification because the parties did

not have an antecedent agreement. Further, before the closing date, EXCO explicitly disclaimed

the sale, stating that “the proposed transaction has been terminated.” (ECF No. 37-1 at 72).

Importantly, the right of first refusal does not enable Mr. Leonard to compel the sale of the Silva

Well after EXCO terminated it. Comeaux, 93 S.W.3d at 219. Rather than ratification, EXCO’s

September 5, 2017 e-mail disclaimed any intent to form a contract or consummate the sale of the

Silva Well.

                                           Quasi Estoppel

          Mr. Leonard next argues that the Court should bar EXCO’s current argument that no

contract exists under the doctrine of quasi estoppel. (ECF No. 37 at 12–13). Mr. Leonard claims

that EXCO assumed inconsistent positions in this matter by initially honoring Mr. Leonard’s

right of first refusal and then refusing to complete the sale. (ECF No. 37 at 13).

          Quasi estoppel prevents a party from accepting the benefits of a transaction “and then

subsequently taking an inconsistent position to avoid corresponding obligations or effects.”

Newberry, 999 S.W.2d at 548. Quasi estoppel is applied when allowing a party to accept a

benefit or maintain an inconsistent position would lead to an unconscionable result. Atkinson

Gas Co. v. Albrecht, 878 S.W.2d 236, 240 (Tex. App.—Corpus Christi 1994).




16 / 18
          Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 17 of 18



          As discussed earlier, Mr. Leonard has demonstrated some harm in the form of time and

money spent preparing for the sale of the Silva Well and the possible loss of purchasing the Silva

Well for $162,477.00 compared to its future price. Yet, this fails to rise to the level of an

unconscionable result, given that Mr. Leonard’s right of first refusal remains intact for the future

and he continues to receive royalty payments under the Lease. Similarly, Mr. Leonard has not

demonstrated any benefit obtained by EXCO under the alleged contract for the sale of the Silva

Well. As a result, the doctrine of quasi estoppel is inapplicable to this dispute.

                                               Revival

          Although not presented in the parties’ pleadings, the Court raised the issue of whether

EXCO’s subsequent conduct toward closing the sale of the Silva Well with Mr. Leonard revived

the option period. (ECF No. 45 at 7). EXCO claims that after the ten-day option period lapsed

without an election by certified mail, no contract was formed, and no subsequent revival can

occur as a matter of law. (ECF No. 45 at 8).

          Case law holds that an option holder cannot revive an option he declined. Comeaux v.

Suderman, 93 S.W.3d 215, 222 (Tex. App.—Houston [14th Dist.] 2002).                   Similarly, the

argument that EXCO’s conduct in preparation for the sale after the option period closed is

foreclosed for two reasons. Primarily, as discussed earlier, the right of first refusal was vested in

Mr. Leonard rather than EXCO, so there was no right for EXCO to waive. Secondly, even if

waiver occurred, cases have held that “a lapsed option contract cannot be revived by a

subsequent purported waiver.” Bernal v. DK8, LLC (In re HBT JV, LLC), 571 B.R. 729, 748

(Bankr. N.D. Tex. 2017); see also Voss Rd. Exxon, LLC v. Vlahakos, No. 01-10-00164-CV, 2011

WL 2623989, at *5 (Tex. App.—Houston [1st Dist.] Jun. 30, 2011). Thus, EXCO’s conduct in

preparation for the sale after the option period closed did not revive Mr. Leonard’s option.




17 / 18
          Case 18-03105 Document 48 Filed in TXSB on 09/25/19 Page 18 of 18



                                         Conclusion

          For the reasons stated above, EXCO’s motion for summary judgment is granted. The

Court will issue a Judgment consistent with this Memorandum Opinion.



          SIGNED September 25, 2019.


                                              ___________________________________
                                                         Marvin Isgur
                                              UNITED STATES BANKRUPTCY JUDGE




18 / 18
